Citation Nr: 0633243	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  00-05 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
San, Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.  

In May 2001, the veteran testified before a Decision Review 
Officer sitting at the RO.  A transcript of the hearing is 
associated with the claims folder and has been reviewed.  
Thereafter, in March 2004, the Board denied the veteran's 
TDIU claim.  

Subsequently, the veteran filed a timely appeal of the 
Board's March 2004 denial with the United States Court of 
Appeals for Veterans Claims (Court).  In March 2005, the 
Court issued an Order vacating the March 2004 decision and 
remanding it to the Board for further development and 
adjudication.  In June 2005, the Board remanded for further 
development.  The case has since returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran is service-connected for degenerative joint 
disease of the lumbar spine with radiculopathy, rated as 60 
percent disabling, and residuals of a partial rupture of the 
left Achilles tendon, rated as 10 percent disabling.

2.  The veteran completed college, and has worked as a window 
distribution clerk and teller with the United States Postal 
Service (U.S.P.S.), as well as an office clerk in state 
government.  It is not shown that the veteran's service-
connected disabilities of the lumbar spine and left Achilles 
tendon render him unemployable.  




CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2005), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a November 2002 letter.  That letter 
advised the veteran to submit any pertinent evidence to VA, 
informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded appropriate 
VA examinations.  The claims folder contains service medical 
records, a hearing transcript, post-service medical records 
from the VA Medical Center in San Juan, evidence from the 
Social Security Administration and the Office of Personnel 
Management, as well as private medical evidence from various 
medical providers.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's TDIU claim, 
no additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error). 

Entitlement to a TDIU

The veteran contends that he is entitled to a TDIU.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled. 38 C.F.R. § 4.16(b).  In cases were 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.
According to the veteran's application, received in February 
2001, he indicated that he completed college.  He reported 
that he last worked at the Post Office in 1991 and that he 
left his job due to his service-connected disabilities.  

The veteran is currently service-connected for degenerative 
joint disease of the lumbar spine, rated as 60 percent 
disabling, and residuals of a partial rupture of the left 
Achilles tendon, rated as 10 percent disabling.  Since his 
service-connected lumbar spine disability is evaluated as 60 
percent disabling, he meets the schedular requirements under 
the provisions of 38 C.F.R. § 4.16(a) (one service-connected 
disability rated at 60 percent or higher).  

The question that remains, however, is whether his service-
connected psychiatric disability precludes him from obtaining 
or engaging in substantially gainful employment.  The central 
inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

For the veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15 (2006).  The sole fact that the veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
appellant can find employment.  See Van Hoose, supra.

Evidence relevant to the veteran's TDIU claim includes an 
April 1992 VA consultation sheet which shows that the veteran 
was evaluated for complaints of pain and cramps in his left 
Achilles tendon.

VA medical records dated in 1992 and 1993 show that the 
veteran received therapy for his low back pain.  

The veteran was deemed disabled by the SSA, effective 
February 1993; "Affective Disorder" was listed as his 
primary diagnosis, and "Chronic Lumbar Sprain" as his 
secondary diagnosis.  

Review of private medical records dated in the 1990s reflects 
that the veteran was treated for his psychiatric disability, 
allergies, and low back pain.  A private neurological 
evaluation report dated in June 1993 shows that the veteran 
had low back, radiating pain, at times.  Tenderness and 
moderate spasm over the lumbar paravertebral muscles were 
also noted.  

VA examination report dated in September 1996 shows evidence 
of "severe lumbosacral paravertebral muscle spasm" and 
"exquisite pain objectively on all movements of the lumbar 
spine."  

In May 1999, the veteran underwent a VA examination of the 
spine.  The veteran complained of low back pain.  On 
examination, there was evidence of mild lumbar spasm, mild 
tenderness to palpation on lumbar paravertebral muscles, and 
pain on motion of the lumbar spine; the veteran had a normal 
gait cycle.  Although he could walk unassisted, the veteran 
used crutches when walking long distances.

A February 1998 disability determination reflected that the 
veteran's primary diagnosis was "Affective Disorders," and 
his secondary diagnosis was "Sprains and Strains." 

A computer check verified that the veteran had primary clinic 
evaluations due to low back pain in August 1999, November 
1999, and February 2000.

During a March 2000 VA examination of the spine, the veteran 
stated that he could not work, could not lace his shoes, and 
had difficulty walking due to his lumbar spine disability.  
On clinical examination, there was significant loss of spinal 
motion, but the examiner found no objective evidence of 
painful motion, no lumbar paravertebral muscle spasm, and no 
tenderness to palpation of the lumbar paravertebral muscles.  
There were no postural abnormalities of the back or fixed 
deformities.  The veteran had a normal gait.  Mild weakness 
of the ankles, dorsiflexor muscles, and extensor hallux 
longus muscles were noted, as was diminished pinprick on the 
right L5-S1 dermatome of the foot.  The examiner rendered a 
diagnosis of degenerative joint disease of the lumbar spine 
with radiculopathy.

At the veteran's May 2001 personal hearing, he testified that 
he had to stop working at the U.S.P.S. as a window clerk 
because he could not stand for eight hours on account of his 
back disability.

On review, the Board finds that the veteran's TDIU claim must 
be denied.  Despite the veteran's assertion that he left his 
last job due to service-connected orthopedic problems, 
records from the U.S.P.S show that he had to leave his job 
due to his psychiatric disability and allergic rhinitis, both 
of which are not service-connected.  Further, while the SSA 
characterized the veteran's lumbar spine disability as his 
secondary disability, the veteran's non service-connected 
psychiatric impairment is considered his primary disability.  
Lastly, the Board notes that the most current objective 
evidence shows that the veteran is employable.  
Significantly, the examiner of an August 2005 examination of 
the spine opined that the veteran is able to work in a light 
duty position, albeit with some restrictions with regard to 
pushing, pulling, lifting, carrying sitting, standing, 
walking, and jumping.  Considering the veteran's college 
education and his experience as a teller, the Board concludes 
that he is not precluded from pursuing gainful employment due 
solely to service-connected disabilities.  The record does 
not contain an objective opinion favorable to the veteran. 

At his most recent VA examination of the joints in August 
2005, the veteran walked with a limp, and there was evidence 
of "exquisite" tenderness on palpation of the left Achilles 
tendon, however, there was no pain on motion and no evidence 
of subluxation of the left ankle.  There is evidence of 
painful lumbar spine motion, palpable lumbar spasm, and 
radiculopathy of the lumbar spine exhibited on August 2005 VA 
examination.  Notwithstanding, the Board notes that the 
significant impairment resulting from the lumbar spine 
disability and left ankle disability is acknowledged and 
represented by 60 percent and 10 percent evaluations, 
respectively.  As discussed above, the examiner who conducted 
the August 2005 VA examination of the spine opined that the 
veteran is not unemployable, despite his service-connected 
disabilities.  In arriving at such opinion, the examiner had 
the opportunity to review the entire claims folder and 
conduct a thorough and contemporaneous examination of the 
veteran.  

Accordingly, in light of the veteran's level of education, 
his work experience, the findings of both the SSA and the 
Office of Personnel Management, and the medical evidence, to 
include the August 2005 VA examination reports, the Board 
concludes that the evidence of record does not support the 
veteran's contention that he is totally unemployable due to 
his service-connected disabilities.  Thus, the criteria for 
establishing a TDIU are not met.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. 5107(b) (West Supp. 2005).  


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


